Mr. Presiding Justice Waterman delivered the opinion of the court. The police force of the city of Chicago -is a quasi-military organization. No one is compelled to belong to it, but whosoever voluntarily engages in such service necessarily limits the right of action which, as a mere private citizen, and in no sense a public official, he would have. . The allegations in the bill that membership in such order is in no way inimical to the public interest or prejudicial to the discipline, proper conduct and control of the police force, as well as that preventing the complainant from being a member of the Policemen’s Protective Association deprives him of material benefits and pecuniary advantage, are not admitted by the demurrer to the bill. A demurrer admits all facts well pleaded, but does not admit arguments or legal conclusions contained in the bill. Johnson v. Roberts, 102 Ill. 655; Thomas v. United Firemen’s Ins. Co., 108 Ill. App. 278. A court of equity has no power to enjoin the exercise of the power given by law to the officers of a municipal corporation. Appellant’s remedy, if he shall be improperly suspended or removed, will be by an action at law. Sheridan v. Colvin, 78 Ill. 237; City of Chicago v. Wright, 69 Ill. 319; Delahanty v. Warner, 75 Ill. 185; Heffran v. Hutchins, 160 Ill. 550; Pom. Eq. Jurisprudence, section 1345. The decree of the Circuit Court is affirmed.